Citation Nr: 0926129	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for residuals of 
trauma to the left middle finger.  

4.	Entitlement to service connection for residuals of a 
fracture of the left great toe.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran had active service from August 1965 to January 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2005 rating action by the RO 
that denied service connection for hearing loss, tinnitus, 
residuals of a left middle finger fracture, and residuals of 
a left great toe fracture.  In March 2009 the Veteran 
appeared and gave testimony at a hearing before the 
undersigned at the RO.  A transcript of this hearing is in 
the claims folder.  

In April 2009, the Veteran submitted additional pertinent 
evidence to the Board.  As he has waived initial RO review of 
this evidence, the Board will consider it in connection with 
his appeal.  38 C.F.R. § 20.1304.

The issue of service connection for residuals of trauma to 
the left middle finger and for residuals of fracture of the 
left great toe are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Hearing loss was not demonstrated during service or for 
many years thereafter, and there is no competent medical 
evidence linking the current bilateral hearing loss to 
service.  

2.  Tinnitus was not demonstrated during service or for many 
years thereafter, and there is no competent medical evidence 
linking the current tinnitus to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may the incurrence of sensorineural hearing 
loss during service be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).

The RO provided notice to the Veteran in a March 2005 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate his claims 
for service connection.  The letter also advised as to what 
information and evidence must be submitted by the Veteran, 
and the types of evidence that will be obtained by VA.  In 
March 2006, the RO provided the Veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for his claimed disabilities.  
The claims were last readjudicated in March 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and a VA examination report.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims for service connection for 
hearing loss and tinnitus, any question as to an appropriate 
disability rating and effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and certain chronic diseases, 
including sensorineural hearing loss, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to in-service exposure to jet engine noise in 
the Air Force.  

With respect to whether the Veteran experienced acoustic 
trauma during service, the Board notes that his personnel 
records indicate that his primary military occupational 
specialty (MOS) during service was an aircraft maintenance 
specialist.  The Board has no reason to doubt the Veteran's 
credibility on the matter of his exposure to acoustic trauma.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if the current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet. App. 87 (1992).

The Veteran's service treatment records contain no 
complaints, findings or diagnoses indicative of either 
hearing loss or tinnitus.  On the Veteran's January 1969 
medical examination prior to service discharge, no pertinent 
abnormalities were noted on clinical evaluation.  Audiometric 
testing revealed pure tone thresholds of 0, 0, 0, 0, and 0 
decibels in the right ear and 5, 0, 0, 5, and 0 decibels in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  In a 
January 1969 report of medical history, the Veteran answered 
no when asked if he ever had hearing loss.  He also denied a 
history of ear trouble.  The Veteran's physical profile 
(PULHES) included H-1 (normal) for hearing.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  

There is no evidence of hearing loss within the year after 
service, as required for a presumption of service connection 
for sensorineural hearing loss.  Post-service medical records 
are negative for hearing loss or tinnitus for many years.

Private clinical records reflect treatment in 2001 for 
hearing loss and tinnitus.  In June 2001, the Veteran gave a 
history of hearing loss and tinnitus since he worked as a jet 
mechanic.

On a VA examination in May 2005 the Veteran complained of 
hearing loss and tinnitus since 1968 or 1969.  He reported 
that his military duties involved servicing jet aircraft and 
he said that he use hearing protection equipment during the 
last half of his military service. The Veteran reported post 
service noise exposure as a result of working in construction 
with the use of hearing protection.  The Veteran reported 
noticing tinnitus around 1980 when he talked to someone who 
had tinnitus.  On audiology examination the Veteran had pure 
tone thresholds of 20, 10, 50, 60, and 60 decibels in the 
right ear and 10, 10, 45, 60, and 60 decibels in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz.  The average pure 
tone threshold was 45 decibels in the right ear and 44 
decibels in the left ear.  Speech discrimination was 96 
percent decibels in each ear.   

The diagnoses were essentially normal hearing through 1500 
Hertz, with moderate to moderately severe bilateral 
sensorineural hearing loss at higher frequencies.  The 
examiner opined that it was less likely than not that the 
Veteran's hearing loss was the result of inservice noise 
exposure since the Veteran's hearing was excellent at the 
time of service discharge and because of post service noise 
exposure while working construction.  It was also the 
examiner's opinion that tinnitus was less likely than not 
related to service since the Veteran reported that this 
problem was not noted until 1980.  

Based on the audiometric results shown at the May 2005 VA 
examination, the Veteran has a current hearing loss 
disability of both ears, under the standards of 38 C.F.R. § 
3.385.  The question remaining is whether this disability, 
and tinnitus, are related to service.

During a March 2009 RO hearing before the undersigned the 
Veteran reported being exposed to noise while working on and 
around jet engines during service. He said that shortly after 
he began these duties he was provided with ear protection, 
but it was not very effective.  The Veteran said he 
complained about hearing loss at the time of his discharge 
examination.  He said that he noticed ringing in his ears in 
service, but only realized it was tinnitus in about 1973.  
His wife reported that during service, the Veteran came home 
after working on the flight line complaining of a sound in 
his ears.  The Veteran reported that after military service, 
he worked as a machinist and also laid tiles, but that he 
used hearing protection.

Private medical records from P.D.S., D.D.S., MD, dated in 
April 2009 reflect that the Veteran reported that he worked 
on a flight line, servicing jets, and complained of hearing 
loss and tinnitus.  Dr. S. diagnosed noise-induced hearing 
loss, and said the Veteran might have a mild element of 
presbycusis.  In an April 2009 letter, he opined that the 
Veteran suffered from hearing loss consistent with noise 
exposure. 

The Veteran has asserted that he incurred bilateral hearing 
loss and tinnitus during his period of active service.  The 
Board notes that under certain circumstances lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The Courts have in the past held 
that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

The Board finds that the service treatment records are 
negative for hearing loss and tinnitus.  Although the Veteran 
and his wife now state that his ears were ringing during 
service, these recent statements are contradicted by his 
January 1969 contemporaneous report of medical history, in 
which he denied hearing loss and ear trouble.  The Board 
finds that continuity of hearing loss and tinnitus symptoms 
since service are not shown.  As to a causal relationship 
between his current hearing loss or tinnitus and service, the 
Veteran is not qualified to offer an opinion because the 
question of etiology of these conditions is not lay-
observable and requires medical expertise.

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
bilateral hearing loss is etiologically related to service or 
any incident therein.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000).  Thus, the Board finds that the lack of any 
evidence of bilateral hearing loss disability and tinnitus 
for 30 years between the period of active duty and the 
evidence showing treatment for bilateral hearing loss and 
tinnitus is itself evidence which tends to show that no such 
disability was incurred as a result of service.  Moreover, 
the Veteran has related a history of post-service noise 
exposure, albeit with hearing protection some of the time.

The May 2005 VA examiner concluded that it was not likely 
that the Veteran's hearing loss and tinnitus were due to 
noise exposure in service.  There is no competent evidence of 
record linking the current hearing loss, first shown decades 
after active duty, to any incident of service.  In this 
regard, the Board notes that Dr. S.'s medical opinion relates 
the Veteran's hearing loss to noise exposure, but does not 
specifically relate his hearing loss or tinnitus to noise 
exposure in service.

There is no medical evidence linking the post-service hearing 
loss and tinnitus to service.  

The weight of the competent and credible evidence 
demonstrates that the Veteran's current bilateral hearing 
loss and tinnitus began many years after his active duty and 
were not caused by any noise exposure in or incident of 
service.  As the preponderance of the evidence is against the 
claims for service connection for bilateral hearing loss and 
tinnitus, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
                                      
                                                   
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

Regarding the claims for service connection for residuals of 
trauma to the left middle finger and for residuals of a 
fracture of the left great toe, although further delay is 
regrettable, the Board finds that further development is 
required prior to adjudication of the Veteran's claims.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Service treatment records reflect that the Veteran was 
treated in September 1965 for an injury to the middle finger 
of the left hand with slight tenderness in the finger 
reported.  An X-ray showed no evidence of a fracture of the 
finger.  The diagnosis was a contusion of the left hand.  
Service treatment records also reflect that the Veteran was 
seen in October 1966 with a possible fracture of the left 
great toe.  An X-ray showed a chip fracture on the medial 
corner of the proximal head of the first phalanx of the left 
great toe.  

At his March 2009 hearing, the Veteran reported that he 
injured his left middle finger during service when a window 
fell on it.  He said that the finger was now painful and 
deformed.  He said that his left great toe had been painful 
ever since his in-service fracture.  

The Veteran is competent to state that he has experienced 
pain in the left middle finger and left great toe ever since 
his demonstrated in-service injuries.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is 
not medical in nature).

As an injury to the left middle finger and a fracture of the 
left great toe are shown in service, and as the Veteran 
reports current pain and deformity of the finger, and pain in 
the left great toe, the Board finds that a VA examination is 
needed to obtain a medical opinion as to whether the Veteran 
has any current disability of the left middle finger that is 
related to the left middle finger injury in service, and 
whether he has any current disability of the left great toe 
that is related to the left great toe fracture experienced in 
service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
nature of any disability of the left 
middle finger and left great toe, and to 
obtain an opinion as to the possible 
relationship to the demonstrated in-
service injuries to these extremities.  
The claims file should be provided to and 
be reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted and the results reported in 
detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any current 
disabilities of the left middle finger and 
left great toe.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current disability of the left 
middle finger and/or left great toe is 
related to injuries he received to those 
digits in service.  The examiner should 
indicate whether there is any objective 
evidence of residuals of injury to the 
left middle finger and left great toe.  
The examiner should provide a rationale 
for all opinions expressed.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


